Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 9/07/2021.
Claims 1-21 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,133,576 (parent application 14/595,635). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the instant Application, respectively contains every element of claims 1-18 of U.S. Patent No. 10,133,576 (parent application 14/595,635), as listed below, and as such anticipate the claims of the copending application:
Claims
Instant Application
Claims
U.S. Patent No. 10,133,576 (parent application 14/595,635)
Independent claim 1
An execution unit circuit for a processor core, comprising:

an issue queue for receiving a stream of instructions including functional operations and load-store operations;

a plurality of internal execution pipelines;

a recirculation queue coupled to the load-store pipeline for storing entries corresponding to the load operations and the store operations; and

control logic for controlling the issue queue, a load-store pipeline and the recirculation queue so that after the load-store pipeline has computed the effective address of a load operation or a store operation, the effective address of the load operation or the store operation is written to the recirculation queue independent of whether the cache unit rejects or accepts the load operations or the store operation from the load store pipeline, and the load operation or the store operation is removed from the issue queue, wherein if a given one of the load operations or the store operations is rejected by the cache unit, and in response to the rejection of the given one of the load operations or the store operations, the given one of the load operations or the store operations is subsequently reissued to the cache unit from the recirculation queue over the bus that couples the load-store pipeline to the cache unit.
Independent claim 1
An execution unit circuit for a processor core, comprising:

an issue queue for receiving a stream of instructions including functional operations and load-store operations;

a plurality of internal execution pipelines, including a load-store pipeline for computing effective addresses of load operations and store operations and issuing the load operations and store operations to a cache unit over a bus that couples the load-store pipeline to the cache unit;

a recirculation queue coupled to the load-store pipeline for storing entries corresponding to the load operations and the store operations; and

control logic for controlling the issue queue, the load-store pipeline and the recirculation queue so that after the load-store pipeline has computed the effective address of a load operation or a store operation, the effective address of the load operation or the store operation is written to the recirculation queue and the load operation or the store operation is removed from the issue queue, wherein if a given one of the load operations or the store operations is rejected by the cache unit, and in response to the rejection of the given one of the load operations or the store operations, the given one of the load operations or the store operations is subsequently reissued to the cache unit from the recirculation queue over the bus that couples the load-store pipeline to the cache unit and wherein the control logic issues the load operations and store operations to the cache unit in the same processor cycle as corresponding entries containing the effective address of the corresponding load operations and the store operations are written to the recirculation queue.
Analysis 
Examiner points out that the instant claims are a broader version of the already allowed and patented claims of U.S. Patent No. 10,133,576 (parent application 14/595,635), and thus would be anticipated by the claims of U.S. Patent No. 10,133,576 (parent application 14/595,635).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,150,907 (parent application 16/049,038). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the instant Application, respectively contains every element of claims 1-19 of U.S. Patent No. 11,150,907 (parent application 16/049,038), as listed below, and as such anticipate the claims of the copending application:
Claims
Instant Application
Claims
U.S. Patent No. 11,150,907 (parent application 16/049,038) 
Independent claim 1
An execution unit circuit for a processor core, comprising:

an issue queue for receiving a stream of instructions including functional operations and load-store operations;

a plurality of internal execution pipelines;

a recirculation queue coupled to the load-store pipeline for storing entries corresponding to the load operations and the store operations; and

control logic for controlling the issue queue, a load-store pipeline and the recirculation queue so that after the load-store pipeline has computed the effective address of a load operation or a store operation, the effective address of the load operation or the store operation is written to the recirculation queue independent of whether the cache unit rejects or accepts the load operations or the store operation from the load store pipeline, and the load operation or the store operation is removed from the issue queue, wherein if a given one of the load operations or the store operations is rejected by the cache unit, and in response to the rejection of the given one of the load operations or the store operations, the given one of the load operations or the store operations is subsequently reissued to the cache unit from the recirculation queue over the bus that couples the load-store pipeline to the cache unit.
Independent claim 1
An execution unit circuit for a processor core, comprising:

a plurality of internal execution pipelines, including a load-store pipeline for computing effective addresses of load operations and store operations and issuing the load operations and store operations to a cache unit over a bus that couples the load-store pipeline to the cache unit, and wherein the cache unit either rejects or accepts individual ones of the load operations and store operations from the load-store pipeline; and 

control logic for controlling an issue queue, the load-store pipeline and a recirculation queue so that after the load-store pipeline has computed the effective address of a load operation or a store operation, the effective address of the load operation or the store operation is written to the recirculation queue independent of whether the cache unit rejects or accepts the load operations or the store operation from the load store pipeline, and the load operation or the store operation is removed from the issue queue, wherein if a given one of the load operations or the store operations is rejected by the cache unit, and in response to the rejection of the given one of the load operations or the store operations, the given one of the load operations or the store operations is subsequently reissued to the cache unit from the recirculation queue over the bus that couples the load-store pipeline to the cache unit, wherein the control logic issues the load operations and store operations to the cache unit in the same processor cycle as a corresponding effective address of the corresponding load operations and the store operations are written to the recirculation queue.
Analysis 
Examiner points out that the instant claims are a broader version of the already allowed and patented claims of U.S. Patent No. 11,150,907 (parent application 16/049,038), and thus would be anticipated by the claims of U.S. Patent No. 11,150,907 (parent application 16/049,038).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Allowable Subject Matter
Claims 1-21 are allowed.  

The following is an examiner’s statement of indication of allowable subject matter: 
Prior art teaches systems and methods for implementing pipelines for executing load and store instruction inclusive of an issue queue and cache unit where requests to reissue instructions / operations can be made depending on a cache hit or cache miss, however, the prior art does not fairly teach or suggest, individually or in combination, a pipelined processor system executing load and store operations with control logic including an issue queue and recirculation queue, where load and store operations are written to the recirculation queue independent of whether a cache rejects or access the operation from the load-store pipeline and in response to a cache miss / rejection, the load / store operation is reissued to the cache unit from the recirculation queue as claimed.  Examiner specifically finds the recirculation queue and how it is being used to store operations regardless of whether a cache hit/miss (accept/reject) happens at the same processor cycle as the operation is sent to cache and the usage of the recirculation queue to issue the reissue of operations to cache to be inventive over other prior art systems found in the same field.  Applicant argues these limitation on Page 9 of Applicant’s Remarks filed 9/14/2020.  The prior art of record neither anticipates nor renders obvious the above recited combination.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (US 6,725,358) teaches a pipelined processor with a reorder queue and supports reservations for allowing out-of-order execution, in which effective addresses for load instruction and store instructions are used and cache hit and cache misses determine whether instructions need to be reissued to an issue queue for execution.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183